Title: To Benjamin Franklin from Nathaniel Falconer, 24 June 1783
From: Falconer, Nathaniel
To: Franklin, Benjamin


          
            My Dear Frend
            London June the 24 1783
          
          I Recd your kind Letter of the 18 June yesterday and wrote the Same Evening by a Mr
              Heptenstall and inclosed you Some
            papers which I Refer you too I Shall Send you by the Next privet hand Some pamplets and
            Some more News papers Least that Should not Come to hand as Soon as this beg to inform
            you that the washington and Capt Barney where Both Sauef arrived and there money in the
            Bank before I Sailed pray writ Mr Morris to know weather or no there was aney Letters
            Sent by the Gentelman I mentiond for I
            Fear there has been Some Foul play the Said Gentelman has with this two or three Days
            gone to Falmouth to Sail in the packet for philadla my Compliments to your Grandson and
            Mr hartley I am my Dear Sir your most Sincerly
          
            Nath Falconer
          
         
          Addressed: To / Docter Franklin / at the
            Court / of parris
          Notation: Falconer June 23. 1783.—
        